            Case 1:19-cv-07777-GBD-OTW Document 272 Filed 01/27/21 Page 1 of 2




(212) 373-3394

(212) 492-0394

dsinnreich@paulweiss.com




           January 27, 2021




           By ECF

           Hon. Ona T. Wang
           United States Magistrate Judge
           United States District Court
           Southern District of New York
           500 Pearl St., Courtroom 20D
           New York, NY 10007

                 RE: Make the Road New York, et al. v. Ken Cuccinelli, et al., 19-cv-7993 (“MRNY”);
                     State of New York, et al. v. U.S. Dep’t of Homeland Security, et al., 19-cv-7777
                     (“State of New York”)

           Dear Judge Wang:

                            We represent the Organizational Plaintiffs in these consolidated cases and
           write on behalf all parties to seek clarification on the filing deadline for the next joint
           letter on the status of discovery. This Court’s Order dated October 23, 2020 required a
           joint status letter to be filed on December 2, 2020, and “every 60 days thereafter.” MRNY
           Dkt. No. 264; State of New York Dkt. No. 237. Pursuant to that Order, the parties filed a
           joint status letter on December 2, 2020, and the next joint status letter is due February 1,
           2021. This Court’s memo endorsed Order dated December 15, 2020 required the parties
 Case 1:19-cv-07777-GBD-OTW Document 272 Filed 01/27/21 Page 2 of 2


Hon. Ona T. Wang                                                                               2

to file a joint status letter on January 15, 2021. MRNY Dkt. No. 283; State of New York
Dkt. No. 256. Pursuant to that Order, the parties filed a joint status letter on January 15.
MRNY Dkt. No. 288; State of New York Dkt. No. 263.

                The parties seek clarification on whether the Court wishes for the parties
to submit a joint status letter on February 1, 2021. That is the next due date under the
Court’s October 23, 2020 Order, but is only seventeen days after the most recent joint
status letter. The parties propose instead that the next joint status letter be due on March
16, 2021, 60 days from the most recent such letter. The parties are, of course, prepared to
meet whatever deadline the Court would prefer.



                                         Respectfully,


                                         /s/ Daniel Sinnreich
                                         Daniel Sinnreich
